DECHERT LLP 1treet, N.W. Washington, D.C. 20006 February 1, 2013 VIA ELECTRONIC FILING U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Marsico Investment Fund File Nos. 333-36975 and 811-08397 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, we hereby certify on behalf of The Marsico Investment Fund, a registered management investment company (the “Trust”), that the form of Prospectus and Statement of Additional Information for the six investment series of the Trust that would have been filed under Rule 497(c) does not differ from that contained in the Trust’s Post-Effective Amendment No. 31 which was filed with the Commission on January 30, 2013 and which became effective on February 1, 2013.The text of Post-Effective Amendment No. 31 was filed electronically (Accession Number 0001398344-13-000353). Please do not hesitate to contact the undersigned at (212) 649-8795 if you have any questions or comments concerning this filing. Very truly yours, /s/ Lisa R. Price Lisa R. Price, Esq.
